Citation Nr: 0409554	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  95-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than June 7, 1996, for 
the award of special monthly pension based on the need for aid and 
attendance of another person.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in White River Junction, Vermont, which 
denied service connection for rheumatoid arthritis, claimed as 
secondary to herbicide exposure, and for an effective date earlier 
than June 7, 1996, for the award of special monthly pension based 
on the need for the aid and attendance of another person.  

In a January 2002 decision, the Board denied the veteran 
entitlement to an effective date earlier than June 7, 1996, for 
the award of special monthly pension based on the need for the aid 
and attendance of another person, and remanded the issue of 
service connection for rheumatoid arthritis, claimed as secondary 
to herbicide exposure, to the RO for further development.  The 
veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans' Claims (Court).  However, inasmuch as the 
service connection claim was not the subject of a final Board 
decision, that claim was not part of the appeal to the Court.  

In an August 2003 order, the Court vacated that part the Board's 
decision denying an effective date earlier than June 7, 1996, for 
the award of special monthly pension based on the need for the aid 
and attendance of another person and remanded the issue to the 
Board for an adequate statement of reasons or bases for its denial 
of an earlier effective date for the benefit.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the veteran if 
further action is required on his part.  


REMAND

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law and, as a 
reminder, this liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  It 
also includes new notification provisions.  

The amended regulations require VA to inform the veteran which 
evidence VA will seek to provide and which evidence the veteran is 
to provide.  See Quartuccio v. Principi, 16 Fed. App. 183, 186-87 
(2002).  Also, compliance with the VCAA requires that, once a 
"substantially completed claim" has been received, the veteran be 
notified, via letter, of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  A general form letter, 
prepared by the RO, not specifically addressing the disability or 
benefits at issue, is not acceptable.  The RO must indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, the Secretary 
will attempt to obtain on behalf of the claimant.  In Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002), the Court concluded 
that "Both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by the Secretary."  

The amended regulations also require VA to discuss the amended 
duty to notify with respect to the veteran's claim.  Specifically, 
VA must discuss the provision that requires notice to the veteran 
of the information and evidence necessary to substantiate his 
claim, indicate what portion of any such information or evidence 
is to be provided by which party, and whether the documents that 
it references, or any other document in the record, satisfy that 
requirement.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

Recent decisions of the United States Court of Appeals for the 
Federal Circuit, as well as the United States Court of Appeals for 
Veterans Claims, have further addressed shortcomings of VA in its 
application of the VCAA.  

As for the issue currently at hand, the RO, in a November 1989 
rating decision, awarded the veteran nonservice-connected 
disability pension, based on rheumatoid arthritis, evaluated as 60 
percent disabling, effective from July 1987, the date of receipt 
of the veteran's completed application for benefits.  On June 7, 
1996, the veteran requested special monthly pension based on the 
need for the aid and attendance of another person.  In an October 
1996 rating decision, the veteran's nonservice-connected 
rheumatoid arthritis was increased to 100 percent disabling, 
effective from July 1987, and he was awarded special monthly 
pension based on the need for the aid and attendance of another 
person, effective from June 7, 1996, the date of receipt of his 
request for such benefits.  In July 1998, the effective date for 
the award of nonservice-connected pension was revised to March 17, 
1987, by the RO.  

The veteran maintains that he raised an informal claim for 
nonservice-connected disability pension in a letter sent by him to 
VA, dated "Wed. March 4," in which he specifically requested 
pension benefits due to rheumatoid arthritis, which he maintained 
was manifested because of his exposure to Agent Orange while in 
Vietnam, and which had rendered him totally disabled.  He 
submitted a copy of this letter to VA in March 1997, in support of 
his claim for an earlier effective date, and a copy of a VA 
letter, dated March 17, 1987, requesting he complete a formal 
application for benefits.  In July 1987, the veteran filed VA Form 
21-526, Veteran's Application for Compensation or Pension, due to 
rheumatoid arthritis, and completed those portions of the 
application pertaining to a claim for pension benefits.  He 
maintains that his March 1987 letter inquiry was an "informal" 
claim for pension, and the RO should also have construed the 
submitted application for pension as an inferred claim for special 
monthly pension based on the need for the aid and attendance of 
another person.  The Board notes that, although the record before 
the Board at this time does not show VA receipt of the veteran's 
"Wed. March 4" letter prior to when he submitted a copy in March 
1997, the copy of the "Wed. March 4" (purported to be 1987) letter 
shows a Target Inquiry Of Birls stamp, which is associated with VA 
and which might indicate VA had possession of the letter, or at 
least the copy of the purported letter, at some time.  

The August 2003 Court order directed that, pursuant to the duty to 
assist, VA should address whether, in fact, there was evidence of 
record of the purported March 1987 informal claim for special 
monthly pension (upon which the veteran attempts to base his claim 
for an earlier effective date) received by VA prior to the 
veteran's submission in March 1997 of a copy of the purported 
March 1987 letter.  Further, the Court order directs VA to address 
the RO's July 1998 decision, which revised the effective date for 
the award of nonservice-connected disability pension from July 28, 
1987, (date of receipt of the receipt of the formal application 
for benefits) to the effective date of March 17, 1987, 
(essentially, conceding VA receipt of some sort of informal claim 
prior to March 1997) and the denial of an effective date earlier 
than June 7, 1996, for the award of special monthly pension based 
on the need for the aid and attendance of another person.  The 
veteran maintains that the effective date for both the award of 
nonservice-connected disability pension and special monthly 
pension due to the need for aid and attendance should be the same, 
March 1987.  Lastly, if, pursuant to VA's duty to assist, an 
informal claim from the veteran was received by VA through an RO 
(the veteran's file has been handled by numerous RO's during the 
pendency of this appeal), then any evidence of record at the time 
of the RO's November 1989 rating decision, awarding the veteran 
nonservice-connected pension, based on a 60 percent disability 
rating for nonservice-connected rheumatoid arthritis, needs to be 
reviewed to determine if the veteran was helpless, or so nearly 
helpless, as to require the regular aid and attendance of another 
person, at that time, or any time between then and June 1996.  See 
38 C.F.R. § 3.351(b) (2003).  

The Board notes that, in the veteran's case, an effective date of 
March 4, 1987, could only be assigned based on a finding that a 
claim for special monthly pension was received in March 1987 and 
that the evidence showed the veteran was in need of the aid and 
attendance of another person at that time.  A claim must be filed 
in order for any type of benefits to accrue or be paid.  See Jones 
v. West, 136 F.3e 1296, 1299 (Fed. Cir. 1998).  In general, the 
effective date of an award of benefits is the date of receipt of 
the claim or the date entitlement arose, whichever is the later 
date.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2003).  

The Board notes that the criteria for determining need for special 
monthly pension due to the need for the aid and attendance of 
another person provide that the veteran must be so helpless as to 
require the aid of another person to perform the personal 
functions required in everyday living.  See 38 C.F.R. § 3.352(a) 
(2003).  In addition, as an inferred issue, if a single disability 
of 100 percent is assigned, consideration of entitlement to aid 
and attendance of another person should be undertaken.  See VA 
Adjudication Procedure Manual, M21-1, Part VI, Chapter VIII, § 
8.01.  

In view of the foregoing, this case is remanded for the following:  

1.  The RO should send the veteran a letter explaining the VCAA, 
including the duty to assist and notification provisions contained 
therein.  In doing so, the letter should explain what, if any, 
information (medical or lay evidence) is necessary to substantiate 
the claim on appeal for an effective date earlier than June 7, 
1996, for the award of special monthly pension based on the need 
for regular aid and attendance of another person.  A general form 
letter, prepared by the RO, not specifically addressing benefits 
and entitlements at issue, is not acceptable.  The letter should 
inform the veteran of which portion of the information and 
evidence is to be provided by the veteran and which part, if any, 
VA will attempt to obtain on behalf of the veteran.  

2.  The RO must review the claims file and ensure that there has 
been full compliance with all notification provisions and that all 
appropriate development has been completed (to the extent 
possible) in compliance with this REMAND.  If any action is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

3.  Thereafter, the RO should readjudicate the claim currently on 
appeal, to include receipt/non-receipt prior to March 1997 of the 
veteran's purported March 1987 informal request for pension and 
the RO's July 1998 decision revising the effective date for the 
award of special monthly pension to March 1987.  The RO is advised 
that they are to make determinations on the issues currently being 
remanded based on the law and regulations in effect at the time of 
their decision, to include any further changes in VCAA and any 
other applicable legal precedent.  If the benefits sought on 
appeal remain denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





